UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7724



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES JEROME ADAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CR-91-291, CA-98-201-1-MC-6)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Jerome Adams appeals the district court’s order deny-

ing his motion for extension of time to file his 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998) motion.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.      See United States v.

Adams, Nos. CR-91-291; CA-98-201-1-MC-6 (D.S.C. Nov. 4, 1998).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   2